Citation Nr: 1717827	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-11 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to June 1946.  He died in September 1981 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to nonservice-connected death pension benefits.  The RO in St. Petersburg, Florida currently has jurisdiction over the appellant's pension claim.

The appellant requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on her April 2014 substantive appeal (VA Form 9).  A Board hearing was scheduled for a date in February 2017, but VA's Veterans Appeals and Control Locator System (VACOLS) indicates that the hearing was cancelled by the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a) (West 2014).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4) (2016).  In this case, the record reflects that the Veteran served on active duty for more than 90 days during World War II.  Thus, death pension benefits would be warranted if the appellant meets the income and net worth threshold requirements.  The appellant's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3.

An appellant who otherwise meets the requirements for eligibility for nonservice-connected death pension will be paid the MAPR, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273 (2016).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271 (2016).  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the MAPR that have been paid within the 12-month annualization period.  38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.272 (2016).  The exclusions from income do not include Social Security Administration (SSA) benefits.  38 C.F.R. § 3.272.  Hence, that income is included as countable income.

In this case, the appellant claims entitlement to nonservice-connected death pension benefits.  After reviewing the claims file, the Board finds that a remand is necessary to obtain updated information as to the appellant's annual income and to seek clarification from the appellant as to her income and medical expenses during each 12 month annualization period since January 1, 2012.  As the record currently stands, the appellant's annual SSA income exceeds the MAPR for each year during the claim period.  She contends that she is nonetheless entitled to death pension benefits in light of her unreimbursed medical expenses.  In this regard, she has submitted some medical expense information for 2012, 2015, and 2016, but there is no information as to her medical expenses during 2013, 2014, and 2017.  Moreover, the claims file only contains electronic records of the appellant's SSA income dated through November 30, 2016.  These records also indicate that the appellant had a pending SSA disability claim.  If the appellant has been granted SSA disability benefits, this would impact the amounts of her annual SSA income.  Hence, a remand is necessary to attempt to obtain all updated relevant income and expense information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to report her income and medical expenses with as much detail as possible for each period from January 1, 2012 through December 31, 2012; January 1, 2013 through December 31, 2013; January 1, 2014 through December 31, 2014; January 1, 2015 through December 31, 2015; January 1, 2016 through December 31, 2016; and January 1, 2017 through the present.  All efforts to obtain such information must be documented in the file.

2.  Verify the appellant's SSA income for all periods since December 2011.  All efforts to obtain such information must be documented in the claims file.

3.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in August 2015.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




